Citation Nr: 1507441	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's bilateral pes planus with ankle pain, plantar fasciitis, and tarsal tunnel syndrome and post-operative right ankle tarsal tunnel release residuals, to include the issue of entitlement to a separate compensable evaluation.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's thoracic spine strain and spondylosis and lumbar spine degenerative disc disease and degenerative joint disease.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's cervical spine strain with degenerative joint disease.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's allergic rhinitis and deviated septum, to include the issue of entitlement to a separate compensable evaluation.  

5.  Entitlement to an initial compensable disability evaluation for the Veteran's recurrent sinusitis.  

6.  Entitlement to an initial compensable disability evaluation for the Veteran's right lower extremity lichen planus with residual scarring.  

7.  Entitlement to an initial compensable disability evaluation for the Veteran's left lower extremity lichen planus with residual scarring.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from May 1988 to September 2009.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, established service connection for bilateral pes planus with ankle pain, plantar fasciitis, and tarsal tunnel syndrome and post-operative right ankle tarsal tunnel release residuals; assigned a 30 percent evaluation for that disability; established service connection for thoracic spine strain and spondylosis and lumbar spine degenerative disc disease and degenerative joint disease; assigned a 20 percent evaluation for that disability; established service connection for cervical spine strain with degenerative joint disease; assigned a 10 percent evaluation for that disability; established service connection for allergic rhinitis and a deviated septum, recurrent sinusitis, right lower extremity lichen planus with residual scarring, and left lower extremity lichen planus with residual scarring; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of October 1, 2009.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that higher initial evaluations are warranted for her bilateral foot and ankle, cervical spine, thoracic spine, lumbar spine, allergic rhinitis, deviated septum, recurrent sinusitis, and skin disabilities as those disorders have increased in severity since her pre-service discharge VA examination.  

The Veteran was last afforded VA examinations which addressed her spine, allergic rhinitis, deviated septum, sinusitis, skin, and scars in July 2009 prior to service separation.  She was last provided a VA examination which addressed her feet and ankles in December 2009.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last afforded a VA examination some five years ago.  She advances on appeal that her service-connected disorders have increased in severity since those examinations.  Therefore, the Board finds that further VA evaluations are required.  
Neither VA nor private clinical documentation is of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her service-connected bilateral foot, bilateral ankle, cervical spine, thoracic spine, lumbar spine, allergic rhinitis, deviated septum, recurrent sinusitis, skin, and scar disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Take appropriate action to schedule the Veteran for a VA orthopedic examination in order to assist in determining the current nature and severity of her service-connected bilateral pes planus with ankle pain, plantar fasciitis, and tarsal tunnel syndrome and post-operative right ankle tarsal tunnel release residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's bilateral foot and ankle disorders upon her vocational pursuits.  

All relevant medical record must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Take appropriate action to schedule the Veteran for a VA spine examination in order to assist in determining the current nature and severity of her service-connected thoracic spine strain and spondylosis, lumbar spine degenerative disc disease and degenerative joint disease, and cervical spine strain with degenerative joint disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's spinal disorders upon her vocational pursuits.  

All relevant medical record must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Take appropriate action to schedule the Veteran for a VA respiratory examination in order to assist in determining the current nature and severity of her service-connected allergic rhinitis, deviated septum, and recurrent sinusitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's allergic rhinitis, deviated septum, and sinusitis upon her vocational pursuits.  

All relevant medical record must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Take appropriate action to schedule the Veteran for a VA skin examination in order to assist in determining the current nature and severity of her service-connected right and left lower extremity lichen planus with residual scarring.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's skin disabilities upon her vocational pursuits.  

All relevant medical record must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

